DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 33, 36-44, 53, and 54 are objected to because of the following informalities:  
Claim 33 should be amended as follows:
33. (Proposed Amendments) A system for determining a scan area, comprising: 
at least one storage device storing a set of instructions; and at least one processor in a communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to perform operations including: 
acquiring a positioning image of an object, wherein the positioning image includes pixels arranged in multiple rows; 
determining multiple [[sums]] sums, each sum of the multiple sums [[which]] is a sum of pixel values of pixels in each row of the multiple rows in the positioning image; 
generating a pixel value distribution curve based on the multiple sums and respective rows of the multiple rows in the positioning image; 
determining, based on the pixel value distribution curve, a scan area on the object; and 
.
Appropriate correction is required.
Claims 37, 38, and 53 are objected to because of the following informalities:  
Claim 37 should be amended as follows:
37. (Proposed Amendments) The system of claim 33, wherein to determine multiple [[sums]] sums, each sum of the multiple sums [[which]] is a sum of pixel values of pixels in each row of the multiple rows in the positioning image, the at least one processor is configured to perform the operations including: 
determining a background pixel value of the positioning image; 
determining a reduced image by subtracting the background pixel value of the positioning image from a pixel value of each pixel of at least some pixels in the positioning image, the reduced image including pixels arranged in multiple rows; and 
determining a sum of pixel values of pixels in each row of the multiple rows in the reduced image.
Appropriate correction is required.
Claims 39-41are objected to because of the following informalities:  
Claim 39 should be amended as follows:
39. (Proposed Amendments) The system of claim 33, wherein to determine multiple [[sums]] sums, each sum of the multiple sums [[which]] is a sum of pixel values of pixels in each row of the multiple rows in the positioning image, the at least one processor is configured to perform the operations including: 

determining a sum of pixel values of pixels in each row of the multiple rows in the binary image.
Appropriate correction is required.
Claims 45, 48-51, 55, and 56 are objected to because of the following informalities: 
Claim 45 should be amended as follows:
45. (Proposed Amendments) A method implemented on at least one machine, each machine of the at least one machine having [[has]] at least one processor and at least one storage device, comprising: 
acquiring, by the at least one processor, a positioning image of an object, wherein the positioning image includes pixels arranged in multiple rows; 
determining, by the at least one processor, multiple sums, each sum of the multiple sums [[which]] is a sum of pixel values of pixels in each row of the multiple rows in the positioning image; 
generating, by the at least one processor, a pixel value distribution curve based on the multiple sums and respective rows of the multiple rows in the positioning image; 
determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve; and 
causing, by the at least one processor, a scanner to scan the scan area on the object.
Appropriate correction is required.
Claims 49 and 55 are objected to because of the following informalities:  

49. (Proposed Amendments) The method of claim 45, wherein determining, by the as least one processor, multiple [[sums]] sums, each sum of the multiple sums [[which]] is a sum of pixel values of pixels in each row of the multiple rows in the positioning image comprises: 
determining, by the at least one processor, a background pixel value of the positioning image; determining, by the at least one processor, a reduced image by subtracting the background pixel value of the positioning image from a pixel value of each pixel of at least some pixels in the positioning image, the reduced image including pixels arranged in multiple rows; and 
determining, by the at least one processor, a sum of pixel values of pixels in each row of the multiple rows in the reduced image.
Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  
Claim 50 should be amended as follows:
50. (Proposed Amendments) The method of claim 45, wherein determining, by the at least one processor, multiple [[sums]] sums, each sum of the multiple sums [[which]] is a sum of pixel values of pixels in each row of the multiple rows in the positioning image comprises: 
determining, by the at least one processor, a binary image based on the positioning image, the binary image including pixels arranged in multiple rows; and 
determining, by the at least one processor, a sum of pixel values of pixels in each row of the multiple rows in the binary image.

Claim 52 is objected to because of the following informalities: 
Claim 52 should be amended as follows:
52. (Proposed Amendments) A non-transitory computer-readable medium storing instructions, the instructions, when executed by a computing device, causing the computing device to implement a method, the computing device including at least one processor, the method comprising: 
acquiring, by the at least one processor, a positioning image of an object, wherein the positioning image includes pixels arranged in multiple rows; 
determining, by the at least one processor, multiple [[sums]] sums, each sum of the multiple sums [[which]] is a sum of pixel values of pixels in each row of the multiple rows in the positioning image; 
generating, by the at least one processor, a pixel value distribution curve based on the multiple sums and respective rows of the multiple rows in the positioning image; 
determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve; and 
causing, by the at least one processor, a scanner to scan the scan area on the object.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 36-44, 53, and 54 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites a limitation “the system” in line 14, which renders the claim indefinite.  When reading the preamble in the context of the entire claim, the recitation “the system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Claim 45 recites a limitation “a scanner” in line 12.  Claim 52 recites a limitation “a scanner” in line 13.  It is unclear whether or not the system further comprises a scanner configured to scan the scan area on the object.

Response to Amendment
Applicant’s amendments filed 13 August 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 33, 36-44, 53, and 54 have been fully considered.  The objections of claims 33, 36-44, 53, and 54 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 37, 38, and 53 have been fully considered.  The objections of claims 37, 38, and 53 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claim 38 have been fully considered.  The objections of claim 38 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 39-41 have been fully considered.  The objections of claims 39-41 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 40 and 41 have been fully considered.  The objections of claims 40 and 41 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 42-44 and 54 have been fully considered.  The objections of claims 42-44 and 54 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claim 44 have been fully considered.  The objections of claim 44 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 45, 48-51, 55, and 56 have been fully considered.  The objections of claims 45, 48-51, 55, and 56 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 49 and 55 have been fully considered.  The objections of claims 49 and 55 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claim 50 have been fully considered.  The objections of claim 50 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claim 51 have been fully considered.  The objections of claim 51 have been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 37-41, 48-50, and 53 have been fully considered.  The rejection of claims 37-41, 48-50, and 53 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 13 August 2021 with respect to claims 33, 45, and 52 have been fully considered.  The rejection of claims 33, 45, and 52 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nagaoka et al. (U. S. Patent No. 7,103,139 B2) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yoshida et al. (U. S. Patent No. 8,649,480 B2) disclosed an X-ray CT apparatus and a tomography method.
Toth et al. (U. S. Patent No. 7,983,457 B2) disclosed a method and a system for automatically-determining regions in a scanned object.
Nishide et al. (U. S. Patent No. 7,778,381 B2) disclosed an X-ray CT apparatus.
Miyazaki et al. (U. S. Patent No. 7,734,006 B2) disclosed an X-ray CT apparatus.
Goto et al. (U. S. Patent No. 7,715,522 B2) disclosed an X-ray CT apparatus.
Tsuyuki et al. (U. S. Patent No. 7,668,286 B2) disclosed an X-ray CT apparatus.
Miyazaki et al. (U. S. Patent No. 7,636,416 B2) disclosed an X-ray CT apparatus comprising a tube-current control unit.
Okumura et al
Ikeda et al. (U. S. Patent No. 7,145,982 B2) disclosed an X-ray CT apparatus and a method of calculating blood-flow information.
Kazama et al. (U. S. Patent No. 7,106,824 B2) disclosed an X-ray computed-tomography apparatus.
Popescu et al. (U. S. Patent No. 7,039,163 B2) disclosed a method for automatically-setting an X-ray dosage for producing an X-ray tomographic image.
Horiuchi (U. S. Patent No. 6,987,828 B2) disclosed an acquisition system of transmitted X-ray data and an X-ray computed-tomography system.
Toth (U. S. Patent No. 5,400,378 A) disclosed dynamic dose control in a multi-slice CT scan.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884